      Case 7:21-cv-00013 Document 18 Filed on 04/12/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:21-CV-00013
                                       §
 0.185 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND SMV RIO GRANDE          §
 CITY LLC, ET AL.,                     §
                                       §
                    Defendants.        §
_____________________________________________________________________________

   NOTICE OF SUBSTITUTION OF LEAD COUNSEL FOR THE UNITED STATES
_____________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, P. Conner Kirtley,

is hereby designated as Lead Counsel in this matter in place of Assistant United States Attorney

Manuel Muniz Lorenzi. Manuel Muniz Lorenzi hereby withdraws as counsel and requests that he

be terminated as counsel for the United States on the Court’s docket. Manuel Muniz Lorenzi

further requests that he no longer receive ECF notifications in this case.




                                              Page 1 of 3
                                 Notice of Substitution of Lead Counsel
Case 7:21-cv-00013 Document 18 Filed on 04/12/21 in TXSD Page 2 of 3




                                            Respectfully submitted,

                                            JENNIFER B. LOWERY
                                            Acting United States Attorney
                                            Southern District of Texas

                                   By:      s/ P. Conner Kirtley_______
                                            P. CONNER KIRTLEY
                                            Assistant United States Attorney
                                            Southern District of Texas No. 3563689
                                            Oklahoma Bar No. 32440
                                            11204 McPherson Road 83, Suite 100 A
                                            Laredo, Texas 78045
                                            Telephone: 956-723-6523
                                            Facsimile: (956) 618-8016
                                            E-mail:Philip.Kirtley@usdoj.gov
                                            Attorney in Charge for Plaintiff

                                            And

                                            s/ Manuel Muniz Lorenzi_w/ permission
                                            MANUEL MUNIZ LORENZI
                                            Assistant United States Attorney
                                            Southern District of Texas No. 338159
                                            Puerto Rico Bar No. 21246
                                            1701 W. Bus. Highway 83, Suite 600
                                            McAllen, TX 78501
                                            Telephone: (956) 992-9435
                                            Facsimile: (956) 618.8016
                                            E-mail: Manuel.Muniz.Lorenzi@usdoj.gov
                                            Attorney in Charge for Plaintiff




                                  Page 2 of 3
                     Notice of Substitution of Lead Counsel
      Case 7:21-cv-00013 Document 18 Filed on 04/12/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, P. Conner Kirtley, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on April 12-13, 2021, I mailed a true and correct copy of the foregoing

document via regular mail to the all parties still remaining in this case.


                                                By:      s/ P. Conner Kirtley__ ________
                                                         P. Conner Kirtley
                                                         Assistant United States Attorney




                                               Page 3 of 3
                                  Notice of Substitution of Lead Counsel
